Case: 09-40568     Document: 00511040056          Page: 1    Date Filed: 03/02/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 2, 2010
                                     No. 09-40568
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

STANLEY DOUGLAS POWELL,

                                                   Petitioner-Appellant

v.

JOHN B FOX,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:09-CV-129


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
        Stanley Douglas Powell, federal prisoner # 18209-013, is serving a
188-month sentence in Beaumont, Texas, after a jury convicted him of four
counts of possession with intent to distribute crack cocaine. He appeals the
denial of a 28 U.S.C. § 2241 petition asserting that the District of Colorado was
without jurisdiction to convict him, that he is actually innocent, and that he has
been the victim of corruption in the judicial system. Powell previously has filed



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40568     Document: 00511040056 Page: 2          Date Filed: 03/02/2010
                                  No. 09-40568

two motions under 28 U.S.C. § 2255 and one § 2241 petition in the District of
Colorado, along with a § 2241 petition in the Eastern District of Virginia.
      The district court correctly determined that Powell’s claims are not
cognizable in a § 2241 petition. Powell may challenge his conviction under
§ 2241 only if he establishes that “the remedy [under § 2255] is inadequate or
ineffective to test the legality of his detention.” § 2255(e); see Jeffers v. Chandler,
253 F.3d 827, 830 (5th Cir. 2001) (citing Reyes-Requena v. United States,
243 F.3d 893, 904 (5th Cir. 2001)). Powell does not rely upon a retroactively
applicable Supreme Court decision that establishes that he is actually innocent.
Thus, he fails to demonstrate that the remedy under § 2255 is inadequate. See
Jeffers, 253 F.3d at 830-31.
      We caution Powell that any future frivolous, repetitive, or otherwise
abusive filings may result in the imposition of sanctions, including dismissal,
monetary sanctions, and restrictions on his ability to file pleadings in this court
or any court subject to this court’s jurisdiction. The judgment of the district
court is AFFIRMED, Powell’s motion to expedite the appeal is DENIED, and a
SANCTION WARNING IS ISSUED.




                                          2